26 So. 3d 664 (2010)
Uberlando LEYVA and Alicia Llanes, Appellants,
v.
Salvador TRUJILLO and Enterprise Leasing Company, Appellees.
No. 3D08-2090.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Lidsky, Vaccaro, Montes & Martinez and Juan C. Montes and Daniel Martinez, Hialeah, for appellants.
Cooney, Mattson, Lance, Blackburn, Richards & O'Connor and Warren B. Kwavnick, Ft. Lauderdale, for appellees.
Before RAMIREZ, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
ROTHENBERG, J.
In this automobile negligence action, the plaintiffs, Uberlando Leyva and Alicia Llanes, appeal the denial of their motion for new trial which asserted that the jury's verdict of no liability on the part of the defendants, Salvador Trujillo and Enterprise Leasing Company, is against the manifest weight of the evidence. As the evidence adduced at trial was conflicting, we find that the trial court did not abuse its discretion in denying the motion for new trial. See Weatherly v. Louis, ___ So.3d ___ (Fla. 3d DCA 2009); Rosario-Paredes v. J.C. Wrecker Serv., 975 So. 2d 1205 (Fla. 5th DCA 2008).
The remaining issue raised by the plaintiffs lacks merit. Accordingly, we affirm.
Affirmed.